 1
                                                                   THE HON. THOMAS S. ZILLY
 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6
     T.R., by and through his guardian and next friend,
 7   R.R.; S.P., by and through her mother and next
     friend, D.H.; C.A., by and through her mother and      No. C09-1677-TSZ
 8   next friend, A.A.; T.F., by and through her father
     and next friend, D.F.; P.S., by and through his
 9   mother and next friend, W.S.; T.V., by and
     through his guardian and next friend. C.D.; E.H.
10   by and through his mother and next friend, C.H.;       ORDER REGARDING PAYMENT OF
     E.D., by and through his mother and next friend,       ATTORNEYS’ FEES AND COSTS
11   A.D.; and L.F.S., by and through his mother and        FOR JULY 2017 THROUGH JUNE
     next friend, B.S.,                                     2018
12
                           Plaintiffs,
13
     v.
14

15   CHERYL STRANGE, not individually, but solely
     in her official capacity as Secretary of the
16   Washington State Department of Social and
     Health Services; and SUE BIRCH, not
17   individually, but solely in her official capacity as
     the Director of the Washington State Health Care
18   Authority,
                            Defendants.
19
            Pursuant to 42 U.S.C. §§ 1988 and 12205 and the parties’ Stipulation Regarding Payment
20
     of Attorneys’ Fees and Costs from July 2017 through June 2018, docket no. 173, Defendants
21
     shall pay $575,000.00 to Plaintiffs’ counsel. Defendants have 15 days from the entry of this
22
     Order to make the payment.
23

     ORDER RE PAYMENT OF ATTORNEYS’ FEES - 1                                   Disability Rights Washington
     C09-1677 TSZ                                                          315 5 th Avenue South, Suite 850
                                                                               Seattle, Washington 98104
                                                                      (206) 324-1521  Fax: (206) 957-0729
 1          IT IS SO ORDERED.

 2          Dated this 11th day of October, 2018.

 3

 4
                                                     A
                                                     Thomas S. Zilly
 5                                                   United States District Judge

 6
     Presented by:
 7
      /s/Susan Kas                                  /s/Leecia Welch
 8    Susan Kas, WSBA #36592                        Leecia Welch, WSBA #26590
      David Carlson, WSBA #35767                    lwelch@youthlaw.org
 9    susank@dr-wa.org                              NATIONAL CENTER FOR YOUTH
      davidc@dr-wa.org                              LAW
10    DISABILITY RIGHTS WASHINGTON                  405 14th Street, 15th Floor
      315 5th Avenue South, Suite 850               Oakland, CA 94612
11    Seattle, WA 98104                             Telephone: (510) 835-8098
      Telephone: (206) 324-1521                     Facsimile: (510) 835-8099
12    Facsimile: (206) 957-0729

13
      /s/Patrick Gardner                            /s/Kimberly Lewis
14    Patrick Gardner, CB #208119                   Kimberly Lewis, CB #144879
      pgardner@adolescentmentalhealth.org           lewis@healthlaw.org
15    GARDNER LAW, ADOLESCENT                       NATIONAL HEALTH LAW PROGRAM
      MENTAL HEALTH                                 3701 Wilshire Blvd., Suite 750
16    115 Haight Street                             Los Angeles, CA 90010
      Menlo Park, CA 94025                          Telephone: (310) 204-6010
17    Telephone: (650) 993-9394                     Facsimile: (213) 368-0774

18
      ATTORNEYS FOR PLAINTIFFS
19

20

21

22

23

     ORDER RE PAYMENT OF ATTORNEYS’ FEES - 2                             Disability Rights Washington
     C09-1677 TSZ                                                    315 5 th Avenue South, Suite 850
                                                                         Seattle, Washington 98104
                                                                (206) 324-1521  Fax: (206) 957-0729
